Memorandum:
Defendant was convicted upon a guilty plea of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree. Defendant’s assigned appellate counsel has moved to be relieved of the assignment pursuant to People v Crawford (71 AD2d 38 [1979]), on the ground that the appeal is wholly frivolous. We conclude, however, that a nonfrivolous issue exists as to whether the forfeiture of defendant’s property was improper (see People v Jacobson, 60 AD3d 1326 [2009], lv denied 12 NY3d 916 [2009]; People v Sanders, 289 AD2d 1019 [2001]). Therefore, we relieve counsel of his assignment and assign new counsel to brief this issue, as well as any other issues that counsel’s review of the record may disclose. (Appeal from judgment of Ontario County Court, Frederick G. Reed, A.J. — criminal sale of a controlled substance, 3rd degree). Present — Scudder, EJ., Peradotto, Garni, Gorski and Martoche, JJ.